Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elias Soupos, Reg. No. 57,375 on 12/14/21.

Amend Claims 1, 3, 4, and 6-9 as follows:

1.	 A slide-in compartment for receiving a module, comprising:
a receiving opening;
a compartment base;
compartment roof; and
at least one side wall having a lower guide web and an upper guide web,
wherein the compartment base and the compartment roof are configured as identical components, and
wherein the lower guide web is assigned to or faces the compartment base and the upper guide web is assigned to or faces the compartment roof. 
 
3.	The slide-in compartment according to claim 1, wherein the at least one side wall is assigned a first wall strip on a side of the compartment base side of the compartment roof 

4.	The slide-in compartment according to claim 3, wherein at least one of the first wall strip or the second wall strip receives a spring element which extends in an insertion direction of 

6.	An arrangement, comprising:
the slide-in compartment according to claim 1; and
a module configured to be inserted a [[the]] housing, the module comprising a base body having a front wall and a rear wall, parallel elongate strip parts extending between the front wall and the rear wall, a longitudinal extension whereof spaces apart the front wall and the rear wall,
of the slide-in compartment.  

7.	The arrangement according to claim 6, wherein at least one of an outer edge of the guide leg projects freely outwards, [[and/]]or of the parallel elongate strip parts a single one of the guide leg.  

8.	The arrangement according to claim 6, wherein the at least one of the parallel elongate strip parts , the three legs comprising a single one of the guide leg and two mounting legs, and wherein each of the three legs are inclined with respect to one another and have a projecting outer edge.  

9.	The arrangement according to claim 6, wherein the at least one of the parallel elongate strip parts .

Terminal Disclaimer
The terminal disclaimer filed on 12/6/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/060,102 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
Claims 1 and 3-9 are allowed due to the current applicant amendments and reasons indicating allowable subject matter of now cancelled claim 2 as set forth in the previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO 2019/192688 is a related application to the instant application.  US 10,277,015 is a US patent of a document cited by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





RJH  12/18/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835